DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	There appears to be a typographical error in the preamble of the Remarks -or- an incorrect claim set is presently of record.  Specifically, Applicant noted that "claims 16, 19, 20, 22, 27, 28, and 30 have been amended," but claims 27, 28, and 30 are not of record and 16, 19, 22 were not amended.  Examiner respectfully requests clarification of the record on this issue.

Allowable Subject Matter

	Examiner agrees with Applicant that amended claim 20 is in condition for allowance.

Election/Restrictions



Priority

	Examiner agrees with Applicant that a certified priority document was filed between the present time and the prior office action.  Therefore, a proper claim of priority is acknowledged.

Drawings & Specification

	The objections to the drawings and specification are withdrawn as a result of the amendment.

Claim Rejections Under 35 U.S.C. § 103

	Applicant argues: (1) the prior art of record fails to disclose a leadframe conductor arrangement as described in claim 1 and 11 of the Remarks; (2) the prior art of record does not disclose a primary conductor which is part of a leadframe conductor arrangement as described in claim 1 and page 12 of the Remarks; and (3) subsidiary advantages of the claimed leadframe 
	Regarding (1), Onuma ¶ [0037] does teach the limitations at issue.  For example, "Such an insulator may be a coating of the conducting wire 10, a coating of the core 20, or an insulating member arranged between the conducting wire 10 and the circular hole portion 21."
	Regarding (2), Examiner does not rely on any single prior art of record for an explicit disclosure of a primary conductor that is part of a leadframe arrangement, but rather combines the teachings of Onuma and Goto to arrive at such a conductor.  Applicant is directed to the rejection of claim 14 already of record for the combination and rationale, specifically noting the efficiency of leadframe conductors and lower cost of manufacture due to reduction in raw materials needed.
Regarding (3), in response to applicant's argument that the references fail to show certain subsidiary advantages of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejections of record are maintained.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent App. Pub. No. 2013/0293226 to Onuma et al. in view of United States Patent App. Pub. No. 2004/0080308 to Goto.

Regarding claim 14, Onuma teaches an electrical current transducer including a housing (40 and 50 collectively), a magnetic core (20) comprising a central passage (21) and a 
	But Onuma does not teach explicitly a sheet metal leadframe conductor.
However, Goto teaches a sheet metal leadframe conductor (¶ [0022], figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the sheet metal leadframe of Goto with the transducer of Onuma in order to provide the leadframes from pressed metallic plate, thereby allowing for efficient, low-cost manufacturing of the leadframe assembly.
[Examiner also notes that the method of forming an apparatus is not germane to the patentability of that apparatus.]



Regarding claim 16, Onuma in view of Goto teaches the current transducer according to claim 14, wherein the connection ends of the conductor arrangement are bent out of a major plane in which the primary conductor portion and sensing cell connection pads are arranged, configured for connection to conductive contact on an external circuit board (figure 3: 33 is bent downward in the Z direction from the X-Y plane occupied by the primary conductor and sensing cell).

Regarding claim 19, Onuma in view of Goto teaches the current transducer according to claim 14, wherein the housing comprises core guide ribs flanking opposite lateral sides of the magnetic core and providing interengaging elements on the base and cover forming a sinuous electrical creepage path between the primary conductor, magnetic core, and magnetic field detector conductors (figure 9, ¶ [0053]).

	Regarding claim 21, Onuma in view of Goto teaches the current transducer according to claim 14, wherein the housing cover is provided with upper and lower cover wall portions interconnected by an end wall portion to form a general U-shape such that the cover clips over the magnetic core and over the magnetic field sensor receiving cavity and an opposite side of the housing base (figure 9).

	Regarding claim 22, Onuma in view of Goto teaches the current transducer according to claim 14, wherein the sensing cell is connected to the sensing cell connection pads of the leadframe conductor arrangement by means of a flip chip connection arrangement or by means of bonding wires (figure 3).

	Regarding claim 23, Onuma in view of Goto teaches the current transducer according to claim 22, wherein the magnetic field detector is in the form of a semiconductor substrate incorporating a magnetic field sensing cell, for instance a Hall Effect cell (¶ [0042]).

Regarding claim 24, Onuma in view of Goto teaches the current transducer according to claim 14, wherein the magnetic core has a general U-shape formed by an end branch and lateral 

Regarding claim 25, Onuma in view of Goto teaches the current transducer according to claim 24, wherein the free end of at least one of the lateral branches comprises a chamfer on an outer side (figure 3).

Regarding claim 26, Onuma in view of Goto teaches the current transducer according to claim 14, wherein the current transducer is an open-loop current transducer (¶ [0039]).

Allowable Subject Matter

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record taken individually or in combination does not teach or disclose "An electrical current transducer including . . . a core guide rib on either side of the magnetic core that inserts into complementary pairs of core guide ribs having an inner wall portion and an outer wall 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
2/13/2021